DETAILED ACTION


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art teaches a medical image visualization and interaction apparatus comprising:
at least one processor and at least one memory including instructions, the instructions, when executed, to cause the at least one processor to at least:
generate a virtual environment for display of image content via a virtual reality display device, the image content including a two-dimensional image and a three- dimensional image volume, the two-dimensional image defined with respect to a plane movable within the three-dimensional image volume, the two-dimensional image overlaid on the three-dimensional image volume in the virtual environment;
enable interaction with the image content in the virtual environment via an avatar, movement of the avatar in the virtual environment to be correlated with an external input outside the virtual environment;
adjust the image content in the virtual environment based on the interaction by at least changing the two-dimensional image in the image content that is displayed in the virtual environment based on movement of the avatar to move the plane within the three- dimensional image volume;
and generate an output of image content from the virtual environment.

Furthermore, when considering the amended method claims 10 and 19 respectively as a whole, the independent claims are allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611